Title: [Diary entry: 6 May 1785]
From: Washington, George
To: 

Friday 6th. Mercury at 62 in the Morning—60 at Noon and 64 at Night. Dark foggy Morning, with little wind, but great appearances of rain all the forenoon—after noon clear & pleasant. Breakfasted at Dumfries, & dined at home; where I found Mrs. Moylan (Genl. Moylan having gone on some business towards Fredericksburgh) Mr. Pine, Mr. Jno. Lewis & his Brother Lawrence—all of whom I had left at Mt. Vernon—and where I found everybody and thing well except little Washington Custis who had had two or three fits of the Ague & fever.